Citation Nr: 1614924	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  07-33 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a back disability (degenerative disc disease of the lumbar spine).

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric disorder (mental anguish/depression) status post open cystolithotomy of calcified foreign body resulting from previous radical prostatectomy.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from April 1965 to April 1971, January 1991 to April 1991, and May 1997 to June 1998.

These matters are on appeal from rating decisions issued in November 2006 and November 2008 by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Muskogee, Oklahoma and St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  

The Board notes that the Veteran and his spouse testified before a Veterans Law Judge in May 2009 with regard to the claim for an increased rating for a back disability.  A transcript of this hearing is of record.  However, during the pendency of the appeal, the Veterans Law Judge retired.  As such, the Veteran was notified in a December 2015 letter that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707 (2015).  The Veteran has not indicated that he wishes to have an additional hearing.  As such, the Board may proceed on the appeal.  The undersigned has reviewed the transcript.

In a September 2011 decision, the Board restored the 40 percent rating for the Veteran's back disability and remanded the claim for a rating higher than 40 percent for further development and is now ready for disposition.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric disorder (mental anguish/depression) status post open cystolithotomy of calcified foreign body resulting from previous radical prostatectomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's back disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

2.  The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 40 percent for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5243 (2015).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Historically, in May 2002, the RO granted service connection for degenerative disc disease of the lumbar spine (DDD), evaluated as 10 percent disabling effective February 22, 2001.  In December 2004, the RO increased the rating from 10 percent to 40 percent, effective September 13, 2004.  In March 2006, the RO proposed a reduction in the rating from 40 percent to 20 percent.  In November 2006, the RO reduced the rating for the back disability from 40 percent to 20 percent, effective February 1, 2007.  In a September 2011 decision, the Board restored the 40 percent rating and remanded the increased rating claim for further development.  In January 2012, RO restored the 40 percent rating effective February 1, 2007.

In this case, the Veteran contends that his service-connected back disability is more severe than his 40 percent evaluation indicated.

The Veteran's back disability, diagnosed as degenerative disc disease, lumbar spine, is currently evaluated as 40 percent disabling under Diagnostic Code 5010-5243.  Diagnostic Code 5010 pertains to degenerative arthritis of the spine and Diagnostic Code 5243 pertains to lumbosacral or cervical strain.

Spine disabilities can be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015). 

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases or Injuries of the Spine, a 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015). 

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th ed. 1987)).  "Unfavorable"  ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5 (2015).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).

The record reflects that the Veteran has been diagnosed with intervertebral disc syndrome (IVDS).  IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The maximum 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

For purposes of evaluations under DC 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1 (emphasis added).

It is important for the Veteran to understand that his statements regarding bed rest cannot be used to provide him a higher evaluation under 5243 (bed rest "prescribed by a physician").

Turning first to orthopedic manifestations of the Veteran's disability, on October 2004 VA spine examination, the Veteran presented with complaints of back pain.  He had difficulty getting out of bed and putting on his shoes, with prolonged standing, lifting heavy objects, and bending.  He had not worked for the past two years.  He used a TENS unit for pain control, wore a back brace, and used a cane.  He had no incapacitating episodes, but had acute episodes of pain on a daily basis.  

Range of motion findings of the thoracolumbar spine revealed 0 degrees flexion, 10 degrees right and left bending, and 0 degrees extension and right and left rotation.  The combined range of motion was 20 degrees.  The combined range of motion was 30 degrees.  There was no atrophy of musculature.  He had paralumbar spasm.  Following repetitive motion he had severe pain.  The examining physician diagnosed degenerative disc disease of the lumbar spine with radiculitis and degenerative arthritis of the lumbar spine.

VA and private treatment records dated from May 2005 to December 2005 reflect complaints of chronic pain managed by pain medication, epidural shots, and physical therapy.  He used a cane and had three back braces.  Acupuncture provided no relief. 

On December 2005 VA orthopedic examination, the Veteran complained that he was unable to work due to his back disability.  He was unable to do activities that involved standing, bending, lifting, climbing, and prolonged walking.  He had constant pain, but denied any incapacitating episodes in the last 12 months. 

Range of motion findings revealed 60 degrees flexion, 50 degrees right and left bending, and 0 degrees extension and right and left rotation.  The combined range of motion was 110 degrees.  Following repetitive-use testing, flexion was reduced 15 degrees with increased pain.  He had fatigability and a lack of endurance, but there was no incoordination.  He had good gluteal tone and had a paralumbar spasm.  MRI and CT scans of the lumbar spine indicated multiple level degenerative disc disease and spinal stenosis.  The examining physician diagnosed moderate degenerative changes to the lumbar spine.

On October 2010 VA spine examination, the Veteran complained of increased pain rated 9 to 10 out of 10 on the pain scale.  He denied having any incapacitating episodes in the last 12 months.  Pain medication and muscle relaxers only partially relieved pain.  Flare-ups occurred daily and were relieved by medication and heat therapy.  He denied any loss of control in his bladder or bowels.  He ambulated with assistance of a cane and wore a lumbosacral support.  However, there was no history of unsteadiness or falls. 

Examination of the thoracolumbar spine revealed mild muscle spasms.  Range of motion findings revealed 40 degrees flexion, 15 degrees extension and lateral flexion, and 25 degrees left and right lateral rotation.  The combined range of motion was 110 degrees.  The examining physician diagnosed degenerative disc disease, herniated disks, and degenerative joint disease of the lumbar spine.  Repetitive-use testing had no effect on his pain, range of motion, coordination, fatigability, weakness, or endurance.  

On March 2012 VA Disability Benefits Questionnaire (DBQ) back conditions examination, the Veteran complained of pain rated 9 out of 10 on the pain scale.  He continued to use a back brace and cane.  However, he denied any flare-ups which impacted the function of his back.

Range of motion findings revealed 45 degrees forward flexion, 15 degrees extension, 25 degrees right lateral flexion, 20 degrees left lateral flexion, 25 degrees right lateral rotation, and 20 degrees left lateral rotation.  The combined range of motion was 150 degrees.  He was able to perform repetitive-use testing with no additional limitation in range of motion of the thoracolumbar spine.  

Functional loss or impairment of the thoracolumbar spine was manifested by pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine and guarding or muscle spasm, but it did not result in abnormal gait or spinal contour.

The examining physician indicated that he had IVDS, but did not have any incapacitating episodes over the past 12 months.  Assistive devices included brace cane which he used regularly.  X-ray examination confirmed arthritis.

On December 2014 VA back DBQ examination, the Veteran complained of back stiffness and difficulty walking.  Flare-ups caused difficulty with standing, walking, and sitting.

Range of motion findings revealed 15 degrees flexion, 10 degrees extension, 5 degrees right and left lateral flexion, 20 degrees right lateral rotation, and 5 degrees left lateral rotation.  The combined range of motion was 65 degrees.  Pain was noted to cause functional loss.  There was localized tenderness or pain on palpation of the joints and/or soft tissue of the thoracolumbar spine.  The Veteran was unable to perform repetitive use testing.  Pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time due to pain, fatigue, and weakness.  He reported flare-ups weekly moderate to severe lasting for several hours.  There was guarding or muscle spasm of the thoracolumbar spine and localized tenderness, but it did not result in abnormal gait or abnormal spinal contour.   There was no ankyloses of the spine or other neurological abnormalities with the exception of radiculopathy.  The examining physician diagnosed degenerative disc and joint disease of the lumbar spine and bilateral radiculopathy.  
With regard to IVDS of thoracolumbar spine, he did not have any episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  He continued to use a brace and walker.  Due to his back disability, he had difficulty doing chores, bathing in a tub, and had difficulty with prolonged walking.

Applying the relevant rating criteria, the Board notes that a rating in excess of 40 percent for a back disability requires unfavorable ankylosis.  The medical evidence of record, however, does not demonstrate unfavorable ankylosis at any time.  The evidence does not show that the Veteran's thoracolumbar spine has been fixed in flexion or extension.

In sum, there are no records indicating that the Veteran's thoracolumbar spine is fixed in an unfavorable position.  Moreover, there was no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  Accordingly, the 40 percent evaluation is warranted for limitation of motion.  With regard to the DeLuca factors, the Board observes that the VA examiners and clinicians have noted the Veteran's complaints such as pain and stiffness, and the Board has taken those complaints into consideration in its above discussion.  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss causes additional disability that approximates unfavorable ankylosis.  While the Board accepts the credible contentions of the Veteran that his back disability causes him to experience significant pain, providing the basis for the 40% finding, the Board has taken that into account in its consideration of the range of motion of the Veteran's lumbar spine.  The rating schedule does not require a separate rating for pain itself.  Spurgeon  v. Brown, 10 Vet. App. 194 (1997).  Accordingly, a greater rating is not warranted based on functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. 

Without taking into consideration pain, there would be limited basis for the current evaluation, let alone a higher evaluation.

In sum, the Board finds that the orthopedic manifestations of the Veteran's lumbar spine disability do not warrant a rating in excess of 40 percent at any time.

It is important for the Veteran to understand that the disability evaluation of 40 percent for the lumbar spine disability will cause him problems such as limited motion and pain; a fact that is not in dispute.  If there were no problems associated with his back disability during this period, there would be no basis for a compensable evaluation (zero), let alone a 40 percent evaluation.  More importantly, however, the Veteran's lumbar spine is not fixed in an unfavorable position.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 40 percent for a back disability.

Turning next to neurological manifestations of the Veteran's back disability, service connection has been established for radiculopathy of the right and left lower extremities, associated with his back disability.  In a November 2010 rating decision, the RO granted a separate rating of 10 percent each for radiculopathy of the lower extremities, from September 13, 2004.  A February 2015 rating decision increased the rating from 10 percent to 20 percent, effective from April 27, 2011.  The Veteran did not perfect an appeal with respect to either the ratings or effective dates assigned.  The Board therefore finds that the issue of whether increased ratings are warranted for the Veteran's bilateral lower extremity radiculopathy is not before the Board.

Moreover, the Veteran does not contend, nor does the evidence show that any bladder or bowel problems associated with his spine have not been diagnosed at any point during the appeal.  Accordingly, the Board does not find that a separate rating for bladder or bowel impairment related to the Veteran's back disability is warranted at this time.

The Board has also considered whether the Veteran is entitled to a rating higher than 40 percent for his back disability under Formula for Rating IVDS.  However, there is no evidence of record during the period on appeal indicating that the Veteran has ever had an incapacitating episode due to his back disability, as there is no indication of any bed rest prescribed by a physician.  Nor is there evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months at any time during the period on appeal.  Therefore, the Formula for Rating IVDS does not entitle the Veteran to a higher rating for his back disability.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 40 percent for a back disability.

With regard to his back disability, the Veteran and his spouse are competent to report his complaints of pain and weakness as these observations come to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran and his spouse's belief that his symptoms are of such severity as to warrant a higher rating and has taken these contentions seriously (this was the basis of the Board's remand in order to address this medical question).  They are not, however, competent to identify a specific level of disability of his back disability according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his back disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of pain, limitations on activities of daily living, and weakness due to his back disability.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.

II. TDIU

In his TDIU formal application, stated that he became too disabled to work in February 2003 due to his service-connected back and bilateral leg disabilities.  He worked as a pipe fitter and his highest level of education was a high school diploma.

In this regard, the Board notes that the RO denied a TDIU in a February 2015 rating decision.  However, the Veteran maintains that he is unable to work due to his service-connected disabilities.  When a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, although his TDIU claim was previously denied, it may be effectively re-raised when the evidence is added to the record which may support a claim of unemployability that was not previously considered.

VA regulations allow for the assignment of a total disability rating based on individual unemployability when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.

In this case, the Veteran is service-connected for a back disability, rated 40% disabling; radiculopathy of the right and left leg, each rated 20% disabling; and an abdominal scar, rated as noncompensable.  His total combined rating was 60%.  However, because his back disability is associated with his radiculopathy of the right and left leg, they all must be considered as a single disability rated as 60 percent.  Accordingly, the Veteran met the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).

In addition to the previously addressed reports of VA medical examination which reflect the Veteran's reports of difficulty working due to his service-connected back and bilateral leg disabilities, the record includes an August 2014 VA medical opinion from a physician's assistant which suggests that the Veteran was unable to seek or maintain gainful employment due to his service-connected back disability and non-service connected bilateral knee and hand disabilities, heart disease, and sleep apnea.

On March 2012 VA examination, the examining physician opined that the spine condition would impact physical, but not sedentary employment.

However, on December 2014 VA spine examination, the examining physician opined that he was unable to work due to his back, hands, and feet disabilities.  However, the examining physician further opined that his service-connected back and bilateral leg disability prevented the Veteran from stooping, bending, heavy lifting, pulling, pushing, prolonged sitting, standing, and walking such as might be required on physical and/or sedentary jobs.

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected back and bilateral leg disabilities were sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.  Therefore, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The effective date of this award is not before the Board at this time.  However, the exact date the TDIU should be implemented must be addressed by the RO in the first instance.
Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Veteran's claim for TDIU is being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue. 

With regard to the Veteran's increased rating claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran letters in October 2004 and November 2005, which informed him the criteria for entitlement to an increased rating for his service-connected back disability.  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the written assertions of the Veteran.  No outstanding evidence has been identified that has not otherwise been obtained.

Additionally, the Veteran and his spouse testified at a hearing before a Veterans Law Judge (VLJ) in May 2009.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning current severity of his service-connected back disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

With regard to the claim for an increased rating for a service-connected back disability, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

Relevant VA examinations and opinions were obtained in October 2004, December 2005, October 2010, March 2012 (pursuant to the Board's September 2011 remand) and December 2014.  The Board finds these VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his service-connected back disability.

The Board observes that in a March 2016 Brief, the Veteran's representative, on his behalf, claimed that his back disability had worsened since the most recent December 2014 VA examination.  However, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's back disability since the most recent VA examination.  Specifically, there is no evidence in subsequent VA treatment records which indicates ankylosis of the thoracolumbar spine and the Veteran has not claimed, nor does the evidence show, that he has experienced incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, due to his back disability.

Moreover, as the Board herein has granted entitlement to TDIU, the Board finds that a remand for an examination under these circumstances would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In summary, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

A rating higher than 40 percent for a service-connected back disability is denied.

Entitlement to a TDIU is granted.


REMAND

With regard to the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, in his May 2010 substantive appeal the Veteran indicated that he wanted to appear at a hearing before the Board.  However, a hearing has not been scheduled as to this remaining issue.

A hearing before a traveling Veterans Law Judge or via videoconference must be scheduled at the RO level, and, accordingly, a remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to a hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 20.700, 20.704.

In light of the TDIU finding, the Veteran, in consultation with his representative, may wish to consider withdrawing the claim (in writing).  In any event, this issue is, unless the Veteran withdraws the claim, now before the Board. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge regarding the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric disorder (mental anguish/depression) status post open cystolithotomy of calcified foreign body resulting from previous radical prostatectomy, which may be conducted either in person or by video communication if the Veteran so chooses.  The RO should notify the appellant and his representative of the date, time and place of the hearing, and should associate with the claims files a copy of the written notice issued to the Veteran about the hearing.  

After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the hearing, then in accordance with appellate procedures, the claims files should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


